                 Case 1:18-cv-08250-JSR Document 51 Filed 11/08/18 Page 1 of 2

   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF ~==~===::c:=:::::;t
                            SOC-BDNY- - - - - - - - x
   Winklevoss Capital Fund               DOCUMENT          .
                           Plainti                                      CIVIL CASE MANAGEMENT PLAN
                                         tLECTlONICALLY FILED
                                                                               (JUDGE RAK.OFF)
               -v-                       DOC #:_~.....+-+---1--­
                                     I
                                     1. D~~FILE                                     18cv8250 (JSR)
   Charles Shrem
                   Defendant(s).
   ---------------------------------------- x

                           This Court requires that this case shall be ready for trial on
                                                      4-8-2019.

           After consultation with counsel for the parties, the following Case Management Plan is adopted.
   This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules of Civil Procedure.

   A.      The case{§) (is not) to be tried to a jury. [Circle as appropriate]

   B.      Joinder of additional parties must be accomplished byNovember 15, 2018

   C.      Amended pleadings may be filed without leave of Court until November 15, 2018

   D.      Discovery (in addition to the disclosures required by Fed. R. Civ. P. 26(a)):

          1. Documents. First request for production of documents, if any, must be served by
r~[ 1'r,<6-peysµ:::ener:
                      h•™& . Further document requests maybe served as required, but no document
        1
      {   request may be served later than 30 days prior to the date of the close of discovery as set forth in item
           6 below.                                                                        tI   hs/~
           2. Interrogatories. Interrogatories pursuant to Rule 33.3(a) of the
           District of New York must be served by           '      ,          . No other interrogatories are
           permitted except upon prior express permission of Judge Rakoff. No Rule 33.3(a) interrogatories
           need be served with respect to disclosures automatically required by Fed. R. Civ. P. 26(a).

           3. Experts. Every party-proponent of a claim (including any counterclaim, cross-claim, or third-
           party claim) that intends to offer expert testimony in respect of such claim must make the disclosures
           required by Fed. R. Civ. P. 26(a)(2) by February 8, 2019           . Every party-opponent of such
           claim that intends to offer expert testimony in opposition to such claim must make the disclosures
           required by Fed. R. Civ. P. 26(a)(2) by March 1, 2019              . No expert testimony (whether
           designated as "rebuttal" or otherwise) will be permitted by other experts or beyond the scope of the
           opinions covered by the aforesaid disclosures except upon prior express permission of the Court,
           application for which must be made no later than 10 days after the date specified in the immediately
           preceding sentence. All experts may be deposed, but such depositions must occur within the time
           limit for all depositions set forth below.
                   Case 1:18-cv-08250-JSR Document 51 Filed 11/08/18 Page 2 of 2
,.
i>

            4. Depositions. All depositions (including any expert depositions, see item 3 above) must be
            completed by March 11, 2019             . Unless counsel agree otherwise or the Court so orders,
            depositions shall not commence until all parties have completed the initial disclosures required by
            Fed. R. Civ. P. 26(a)(l) or until four weeks from the date of this Order, whichever is earlier.
            Depositions shall proceed concurrently, with no party having priority, and no deposition shall extend
            beyond one business day without prior leave of the Court.

            5. Requests to Admit. Requests to Admit, if any, must be served by December 4, 2018
            [insert date that is no later than 30 days prior to date of close of discovery as set forth in item 6
            below].

            6. All discovery is to be completed by March 11, 2019              . Interim deadlines for items 1-5
            above may be extended by the parties on consent without application to the Court, provided the
            parties are certain they can still meet the discovery completion date set forth in this paragraph. The
            discovery completion date may be adjourned only upon a showing to the Court of extraordinary
            circumstances, and may not be extended on consent.

     E.      Post-discovery summary judgment motions in the form prescribed by the Court's Individual Rules of
     Practice may be brought on without further consultation with the Court provided that a Notice of any such
     motion, in the form specified in the Court's Individual Rules of Practice, is filed no later than one week
     following the close-of-discovery date (item D-6 above) and provided that the moving papers are served by
       March 15, 2019         , answering papers by March 25, 2019              , and reply papers by
      April 1, 2019            [the last of these days being no later than six weeks following the close of
     discovery]. Each party must file its respective papers with the Clerk of the Court on the same date that such
     papers are served. Additionally, on the same date that any papers are served and filed, counsel filing and
     serving the papers must arrange to deliver courtesy non-electronic hard copies to the Courthouse for delivery
     to Chambers.                                         ot:_ 3   ;:.id(...;..
     F.      A final pre-trial confe en e, as w     oral argument on any post-discovery summary judgment
     motions, shall be held on                l           date to be inserted by the Court], at which time the
     Court shall set a firm trial da e. The ti  g and other requirements for the Joint Pretrial Order and/or other
     pre-trial submissions shall be governed by the Court's Individual Rules of Practice.

     G.     All motions and applications shall be governed by Judge Rak.off's Individual Rules of Practice.
     Counsel shall promptly familiarize themselves with all of the Court's Individual Rules, as well as with the
     Local Rules for the United States District Court for the Southern District of New York.

                SO ORDERED.




     DATED:     New York,    l ti
                           /I?I         /
                                                                        U.S.D.J.
